DETAILED ACTION
This office action is in response to application 16/751,452, filed on 01/24/2020.
Claims 1-18 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 13, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5, 13, and 17, the claims recite the term “garages” in relation to suspension. It is unclear what is meant by “garages” or if another similar term is more commonly used. Despite a brief internet search, Examiner is unable to discern what Applicant is referring to and the claim is therefore unclear. Should Applicant provide an indication that a suspension garage is a known term, the rejection will be withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maucher et al. (US 20190170511), hereinafter Maucher, in view of Heim (US 20150120153), hereinafter Heim.

	Regarding claim 1, Maucher teaches a vehicle comprising:
an image sensor disposed at the vehicle so as to have a field of view of the outside of the vehicle, configured to capture image data (see at least Maucher P. [0011]: “With the aid of sensors typically present in driver assistance systems or systems for automated driving, in particular, sensors pointed in the direction of travel, the ground profile in front of the vehicle may be ascertained by the method of the present invention, in that measurements of the motion of vehicles traveling ahead are taken into consideration.”; P. [0026]: “According to a further exemplary embodiment of the method, the at least one sensor is a lidar device, a radar device or a camera.”);
a radar disposed at the vehicle so as to have a detecting area of the outside of the vehicle, configured to capture detecting data (see at least Maucher P. [0011]: “With the aid of sensors typically present in driver assistance systems or systems for automated driving, in particular, sensors pointed in the direction of travel, the ground profile in front of the vehicle may be ascertained by the method of the present invention, in that measurements of the motion of vehicles traveling ahead are taken into consideration.”; P. [0026]: “According to a further exemplary embodiment of the method, the at least one sensor is a lidar device, a radar device or a camera.”);
a controller including at least one processor configured to process the image data and the detecting data, wherein the controller is configured to:
(see at least Maucher P. [0015]: “According to one exemplary embodiment of the method, the independent motion of the at least one vehicle is ascertained, using at least one odometric measurement. For example, on the basis of acceleration sensors used in a vehicle, vertical motion models may be ascertained and utilized for correcting the measurement data. Consequently, the desired calculation or estimation of the ground profile is derived, by subtracting the interference signal in the form of the independent motion or natural vertical vibration, from the measured signal of the at least one vehicle traveling ahead.”);
obtain a distance from the forward vehicle in response to the processing of the detecting data (see at least Maucher P. [0019]: “P. [0019]: “For example, an upper edge of the vehicle or a license plate of the at least one vehicle traveling ahead may be used as a reference point, as a function of a sensor used and a corresponding vertical scanning range. For example, a window edge or a roof edge of the vehicle traveling ahead may be used as a reference point. The feature that may be used is also a function of a distance from the at least one vehicle traveling ahead.” *Examiner notes that in order to use a feature which is a function of distance of a preceding vehicle, the distance of that preceding vehicle must be determined.);
obtain a change amount of vertical movement of the forward vehicle in the image data in response to the distance from the forward vehicle that is equal to or less than a reference distance (see at least Maucher P. [0018]: “According to a further exemplary embodiment of the method, the at least one vertical motion of the vehicle traveling ahead is measured by the vehicle in light of a change in elevation of an upper edge or of a license plate of the vehicle traveling ahead. In this manner, reference points of a vehicle traveling ahead may be defined, which are used for measuring the vertical motion of the at least one vehicle traveling ahead.”; P. [0019]: “For example, an upper edge of the vehicle or a license plate of the at least one vehicle traveling ahead may be used as a reference point, as a function of a sensor used and a corresponding vertical scanning range. For example, a window edge or a roof edge of the vehicle traveling ahead may be used as a reference point. The feature that may be used is also a function of a distance from the at least one vehicle traveling ahead.”), and output deceleration guide information based on the change amount (see at least Maucher P. [0012]: “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.” *Examiner notes that reducing a cruising speed for an autonomous vehicle is exemplary of outputting deceleration guide information since the autonomous vehicle is decelerated based on control information.); and
output the deceleration guide information based on the height of the obstacle on the road surface (see at least Maucher P. [0034]: “FIG. 2 shows, at different measuring times t, two schematic graphs of an ascertained ground profile including pothole S from FIG. 1, in order to illustrate the method according to one specific embodiment of the present invention. Vertical component z at different times t is shown in the graphs; the diagram on the left illustrating the measurement of pothole S from the point of view of autonomous or semiautonomous vehicle 2, and the graph on the right illustrating the perception of pothole S by vehicle traveling ahead 4.”; P. [0009]: “The method may be used by autonomous, semiautonomous and non-autonomous vehicles. For example, using at least one sensor, the ground profile may be determined for automatic emergency braking. In this instance, instead of influencing the autonomous or semiautonomous driving function, the method may also issue the driver a warning of driving over potholes at an excessive speed.”).
Maucher does not explicitly teach recognize a height of an obstacle on a road surface in the image data in response to the distance from the forward vehicle that exceeds the reference distance.
(see at least Heim P. [0013]: “One specific embodiment of the present invention is advantageous in which in the step of reading in, the parameter is read in by a radar sensor, in particular a distance of the object from the vehicle being read in as the parameter. Such a specific embodiment of the present invention offers the advantage that a radar sensor which is in most cases already integrated as standard in modern vehicles provides very precise information in particular about the distance of the object from the vehicle, so that the determination of the height profile may also be ascertained very precisely.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle of Maucher with the distance-based obstacle height detection of Heim in order to precisely ascertain road and object height profiles using radars or other sensors which are already common to most vehicles (Heim P. [0013] and [0014]).

Regarding claim 8, Maucher teaches the vehicle of claim 1.
Maucher further teaches further comprising:
an outputter configured to output the deceleration guide information (see at least Maucher P. [0014]: “Furthermore, the ascertained ground profile may be used in the manual, that is, neither autonomous nor semiautonomous, driving mode of a vehicle provided with autonomous or semiautonomous functionality, or in a vehicle not provided with autonomous or semiautonomous functionality, in order to generate warnings to the driver of particular ground profiles.”), wherein the outputter comprises at least one of a sound outputter configured to output a warning sound and a display configured to light an indicator (Examiner notes that while Maucher does not explicitly disclose a display or speaker, such devices are common and well known devices for providing warnings to a driver such as the warning recited in P. [0014] of Maucher).

Claims 2-3, 6-7, 10-11, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maucher et al. (US 20190170511), hereinafter Maucher, in view of Heim (US 20150120153), hereinafter Heim, and Levinson et al. (US 10486485), hereinafter Levinson.

Regarding claim 2, Maucher teaches the vehicle of claim 1.
	Maucher further teaches a speed detector configured to detect a driving speed of the vehicle (Examiner notes that detecting a speed of a vehicle is common and well known in the art); and
when the height of the obstacle on the road surface is greater than or equal to the reference height, output the deceleration guide information (see at least Maucher P. [0012]: “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.”).
The combination of Maucher and Heim does not explicitly teach a storage configured to store a reference height for each driving speed, wherein the controller is configured to: identify the reference height corresponding to the driving speed of the vehicle from the storage; obtain the height of the obstacle on the road surface corresponding to the change amount; and when the height of the obstacle on the road surface is greater than or equal to the reference height, output the deceleration guide information.
In the same field of endeavor, Levinson teaches a storage configured to store a reference height for each driving speed (see at least Levinson Col. 4, lines 47-63: “The global map server may receive local height map data from multiple computing devices continuously or on a periodic schedule. The global map server may update the global height map based on the local height map data. In some examples, as will be described in detail below, the global map server may compare the local height map data to a relevant portion of the global height map to determine if there are differences between the two maps. The global map server may recognize differences in the deformations (e.g., change to deformation, removal of deformation, additional deformation perceived, etc.), and may update the global height map accordingly. For example, a first local height map may depict a speed bump present on a road. The global map server may identify the change to the road surface based on the newly installed speed bump. The global map server may update the global height map to depict the raised road surface caused by the speed bump.”), wherein the controller is configured to:
identify the reference height corresponding to the driving speed of the vehicle from the storage (see at least Levinson Col. 8, lines 55-67: “In the illustrative example, the computing device may evaluate the tracks 104 a distance D from the vehicle to identify deformations 108. The distance D of the track 104 may be determined based on a trajectory, course, and/or a speed of the vehicle 102. For example, a computing device may evaluate the tracks 104 of vehicle 102 traveling 30 miles per hour (MPH) out to a distance of 50 feet on the global height map to determine if a deformation exists relative to one of the tracks 104.”);
obtain the height of the obstacle on the road surface corresponding to the change amount (see at least Levinson Col. 4, lines 47-63: “The global map server may receive local height map data from multiple computing devices continuously or on a periodic schedule. The global map server may update the global height map based on the local height map data. In some examples, as will be described in detail below, the global map server may compare the local height map data to a relevant portion of the global height map to determine if there are differences between the two maps. The global map server may recognize differences in the deformations (e.g., change to deformation, removal of deformation, additional deformation perceived, etc.), and may update the global height map accordingly. For example, a first local height map may depict a speed bump present on a road. The global map server may identify the change to the road surface based on the newly installed speed bump. The global map server may update the global height map to depict the raised road surface caused by the speed bump.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle with road height detection and vehicle speed control based on road height detection of Maucher with the reference height determination of Levinson in order to negate the effects of accelerations and/or decelerations due to road roughness and optimize ride comfort for occupants (Levinson Col. 5, lines 60-67, Col. 6, lines 1-5).

Regarding claim 3, Maucher teaches the vehicle of claim 2.
Maucher further teaches or renders obvious further comprising:
a suspension provided adjacent to the front, rear, left, and right wheels of the vehicle (Examiner notes vehicle suspensions are common and well known in the art); and
a brake device configured to generate a braking force (Examiner notes vehicle brakes are common and well known in the art), wherein the controller is configured to:
when a predetermined time has elapsed from the time of outputting the deceleration guide information, identify the reference height corresponding to the driving speed again when the predetermined time has elapsed; and when the obtained height of the obstacle on the road surface is greater than or equal to the identified reference height, control the operation of at least one of the suspension and the brake device (see at least Maucher P. [0009], [0012], and [0034] as applied to claims 1 and 2 above *Examiner notes that the above two limitations are inclusive of a system which has identified an obstacle and is slowing down in response as disclosed by Maucher. Examiner notes that it is common and well known in the art that vehicle ECUs and CPUs operate in clock cycles, and that it would therefore be common and well known for an autonomous driving system such as the one in Maucher to reassess an obstacle repeatedly after a predetermined time such as a number of CPU cycles. In this way, Examiner interprets that the disclosure of Maucher, as would be implemented using common and well known vehicle parts including CPUs, would be exemplary of the claimed limitation and obvious to one of ordinary skill in the art prior to the effective filing date of the invention.).

	Regarding claim 6, Maucher teaches the vehicle of claim 1.
	Maucher further teaches further comprising:
a speed detector configured to detect a driving speed of the vehicle (Examiner notes that detecting a speed of a vehicle is common and well known in the art); and
when the obtained height of the obstacle on the road surface is greater than or equal to the reference height, output the deceleration guide information (see at least Maucher P. [0012]: “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.”).
The combination of Maucher and Heim does not explicitly teach a storage configured to store a reference height for each driving speed, wherein the controller is configured to: identify the reference height corresponding to the driving speed of the vehicle from the storage; and obtain the height of the obstacle on the road surface.
In the same field of endeavor, Levinson teaches a storage configured to store a reference height for each driving speed (see at least Levinson Col. 4, lines 47-63: “The global map server may receive local height map data from multiple computing devices continuously or on a periodic schedule. The global map server may update the global height map based on the local height map data. In some examples, as will be described in detail below, the global map server may compare the local height map data to a relevant portion of the global height map to determine if there are differences between the two maps. The global map server may recognize differences in the deformations (e.g., change to deformation, removal of deformation, additional deformation perceived, etc.), and may update the global height map accordingly. For example, a first local height map may depict a speed bump present on a road. The global map server may identify the change to the road surface based on the newly installed speed bump. The global map server may update the global height map to depict the raised road surface caused by the speed bump.”), wherein the controller is configured to:
identify the reference height corresponding to the driving speed of the vehicle from the storage (see at least Levinson Col. 8, lines 55-67: “In the illustrative example, the computing device may evaluate the tracks 104 a distance D from the vehicle to identify deformations 108. The distance D of the track 104 may be determined based on a trajectory, course, and/or a speed of the vehicle 102. For example, a computing device may evaluate the tracks 104 of vehicle 102 traveling 30 miles per hour (MPH) out to a distance of 50 feet on the global height map to determine if a deformation exists relative to one of the tracks 104.”);
obtain the height of the obstacle on the road surface (see at least Levinson Col. 4, lines 47-63: “The global map server may receive local height map data from multiple computing devices continuously or on a periodic schedule. The global map server may update the global height map based on the local height map data. In some examples, as will be described in detail below, the global map server may compare the local height map data to a relevant portion of the global height map to determine if there are differences between the two maps. The global map server may recognize differences in the deformations (e.g., change to deformation, removal of deformation, additional deformation perceived, etc.), and may update the global height map accordingly. For example, a first local height map may depict a speed bump present on a road. The global map server may identify the change to the road surface based on the newly installed speed bump. The global map server may update the global height map to depict the raised road surface caused by the speed bump.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle with road height detection and vehicle speed control based on road height detection of Maucher with the reference height determination of Levinson in order to negate the effects of accelerations and/or decelerations due to road roughness and optimize ride comfort for occupants (Levinson Col. 5, lines 60-67, Col. 6, lines 1-5).

 Regarding claim 7, Maucher teaches the vehicle of claim 6.
Maucher further teaches or renders obvious further comprising:
a suspension provided adjacent to the front, rear, left, and right wheels of the vehicle (Examiner notes vehicle suspensions are common and well known in the art); and
a brake device configured to generate a braking force (Examiner notes vehicle brakes are common and well known in the art), wherein the controller is configured to:
when a predetermined time has elapsed from the time of outputting the deceleration guide information, identify the reference height corresponding to the driving speed again when the predetermined time has elapsed; and when the obtained height of the obstacle on the road surface is greater than or equal to the identified reference height, control the operation of at least one of the suspension and the brake device (see at least Maucher P. [0009], [0012], and [0034] as applied to claims 1 and 2 above *Examiner notes that the above two limitations are inclusive of a system which has identified an obstacle and is slowing down in response as disclosed by Maucher. Examiner notes that it is common and well known in the art that vehicle ECUs and CPUs operate in clock cycles, and that it would therefore be common and well known for an autonomous driving system such as the one in Maucher to reassess an obstacle repeatedly after a predetermined time such as a number of CPU cycles. In this way, Examiner interprets that the disclosure of Maucher, as would be implemented using common and well known vehicle parts including CPUs, would be exemplary of the claimed limitation and obvious to one of ordinary skill in the art prior to the effective filing date of the invention.).

Regarding claim 10, Maucher teaches the vehicle of claim 9.
Maucher further teaches further comprising:
a radar disposed at the vehicle so as to have a detecting area of the outside of the vehicle, configured to capture detecting data  (see at least Maucher P. [0011]: “With the aid of sensors typically present in driver assistance systems or systems for automated driving, in particular, sensors pointed in the direction of travel, the ground profile in front of the vehicle may be ascertained by the method of the present invention, in that measurements of the motion of vehicles traveling ahead are taken into consideration.”; P. [0026]: “According to a further exemplary embodiment of the method, the at least one sensor is a lidar device, a radar device or a camera.”);
wherein the controller is configured to:
recognize the height of the obstacle on the road surface based on the change amount of the vertical movement of the forward vehicle in response to the distance from the forward vehicle that is equal to or less than the reference distance (see at least Maucher P. [0018]: “According to a further exemplary embodiment of the method, the at least one vertical motion of the vehicle traveling ahead is measured by the vehicle in light of a change in elevation of an upper edge or of a license plate of the vehicle traveling ahead. In this manner, reference points of a vehicle traveling ahead may be defined, which are used for measuring the vertical motion of the at least one vehicle traveling ahead.”; P. [0019]: “For example, an upper edge of the vehicle or a license plate of the at least one vehicle traveling ahead may be used as a reference point, as a function of a sensor used and a corresponding vertical scanning range. For example, a window edge or a roof edge of the vehicle traveling ahead may be used as a reference point. The feature that may be used is also a function of a distance from the at least one vehicle traveling ahead.”).
The combination of Maucher and Levinson does not explicitly teach recognize a height of an obstacle on the road surface in the image data in response to a distance from the forward vehicle that exceeds a reference distance.
In the same field of endeavor, Heim teaches recognize a height of an obstacle on the road surface in the image data in response to a distance from the forward vehicle that exceeds a reference distance (see at least Heim P. [0013]: “One specific embodiment of the present invention is advantageous in which in the step of reading in, the parameter is read in by a radar sensor, in particular a distance of the object from the vehicle being read in as the parameter. Such a specific embodiment of the present invention offers the advantage that a radar sensor which is in most cases already integrated as standard in modern vehicles provides very precise information in particular about the distance of the object from the vehicle, so that the determination of the height profile may also be ascertained very precisely.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle of Maucher with the distance-based obstacle height detection of Heim in order to precisely ascertain road and object height profiles using radars or other sensors which are already common to most vehicles (Heim P. [0013] and [0014]).

Regarding claim 11, Maucher teaches the vehicle of claim 9.
Maucher further teaches further comprising:
a suspension provided adjacent to the front, rear, left, and right wheels of the vehicle (Examiner notes vehicle suspensions are common and well known in the art); and
(Examiner notes vehicle brakes are common and well known in the art), wherein the controller is configured to:
when a predetermined time has elapsed from the time of outputting the deceleration guide information, identify the reference height corresponding to the driving speed again when the predetermined time has elapsed; and when the obtained height of the obstacle on the road surface is greater than or equal to the identified reference height, control the operation of at least one of the suspension and the brake device (see at least Maucher P. [0009], [0012], and [0034] as applied to claims 1 and 2 above *Examiner notes that the above two limitations are inclusive of a system which has identified an obstacle and is slowing down in response as disclosed by Maucher. Examiner notes that it is common and well known in the art that vehicle ECUs and CPUs operate in clock cycles, and that it would therefore be common and well known for an autonomous driving system such as the one in Maucher to reassess an obstacle repeatedly after a predetermined time such as a number of CPU cycles. In this way, Examiner interprets that the disclosure of Maucher, as would be implemented using common and well known vehicle parts including CPUs, would be exemplary of the claimed limitation and obvious to one of ordinary skill in the art prior to the effective filing date of the invention.).

Regarding claim 14, Maucher teaches a method of controlling a vehicle comprising:
recognizing a forward vehicle in response to the processing of image data captured by an image sensor disposed at the vehicle so as to have a field of view of the outside of the vehicle (see at least Maucher P. [0015]: “According to one exemplary embodiment of the method, the independent motion of the at least one vehicle is ascertained, using at least one odometric measurement. For example, on the basis of acceleration sensors used in a vehicle, vertical motion models may be ascertained and utilized for correcting the measurement data. Consequently, the desired calculation or estimation of the ground profile is derived, by subtracting the interference signal in the form of the independent motion or natural vertical vibration, from the measured signal of the at least one vehicle traveling ahead.”);
obtaining a distance from the forward vehicle in response to the processing of detecting data captured by a radar disposed at the vehicle so as to have a detecting area of the outside of the vehicle (see at least Maucher P. [0011]: “With the aid of sensors typically present in driver assistance systems or systems for automated driving, in particular, sensors pointed in the direction of travel, the ground profile in front of the vehicle may be ascertained by the method of the present invention, in that measurements of the motion of vehicles traveling ahead are taken into consideration.”; P. [0026]: “According to a further exemplary embodiment of the method, the at least one sensor is a lidar device, a radar device or a camera.”);
obtaining a change amount of vertical movement of the forward vehicle in the image data in response to the distance from the forward vehicle that is equal to or less than a reference distance (see at least Maucher P. [0018]: “According to a further exemplary embodiment of the method, the at least one vertical motion of the vehicle traveling ahead is measured by the vehicle in light of a change in elevation of an upper edge or of a license plate of the vehicle traveling ahead. In this manner, reference points of a vehicle traveling ahead may be defined, which are used for measuring the vertical motion of the at least one vehicle traveling ahead.”; P. [0019]: “For example, an upper edge of the vehicle or a license plate of the at least one vehicle traveling ahead may be used as a reference point, as a function of a sensor used and a corresponding vertical scanning range. For example, a window edge or a roof edge of the vehicle traveling ahead may be used as a reference point. The feature that may be used is also a function of a distance from the at least one vehicle traveling ahead.”);
obtaining a height of an obstacle on a road surface corresponding to the change amount (see at least Maucher Fig. 2; P. [0019]: “For example, an upper edge of the vehicle or a license plate of the at least one vehicle traveling ahead may be used as a reference point, as a function of a sensor used and a corresponding vertical scanning range. For example, a window edge or a roof edge of the vehicle traveling ahead may be used as a reference point. The feature that may be used is also a function of a distance from the at least one vehicle traveling ahead.”; P. [0020]: “In the determination of the ground profile, vehicles traveling ahead or adjacent vehicles in other traffic lanes may also be analyzed, using sensors. In this context, for example, vertical deflections of tires in the case of a corresponding arrangement of vehicles in adjacent traffic lanes may be used as reference points for calculating the ground profile over a wide area.”);
identifying a driving speed of the vehicle (Examiner notes identifying a driving speed of a vehicle is common and well known in the art); and
outputting deceleration guide information in response to the height of the obstacle on the road surface that is greater than or equal to the reference height (see at least Maucher P. [0012]: “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.”).
Maucher does not explicitly teach obtaining the height of the obstacle on the road surface in the image data in response to the distance from the forward vehicle that exceeds the reference distance; and identifying a reference height corresponding to the driving speed of the vehicle.
In the same field of endeavor, Levinson teaches identifying a reference height corresponding to the driving speed of the vehicle (see at least Levinson Col. 8, lines 55-67: “In the illustrative example, the computing device may evaluate the tracks 104 a distance D from the vehicle to identify deformations 108. The distance D of the track 104 may be determined based on a trajectory, course, and/or a speed of the vehicle 102. For example, a computing device may evaluate the tracks 104 of vehicle 102 traveling 30 miles per hour (MPH) out to a distance of 50 feet on the global height map to determine if a deformation exists relative to one of the tracks 104.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle with road height detection and vehicle speed control based on road height detection of Maucher with the reference height determination of Levinson in order to negate the effects of accelerations and/or decelerations due to road roughness and optimize ride comfort for occupants (Levinson Col. 5, lines 60-67, Col. 6, lines 1-5).
The combination of Maucher and Levinson does not explicitly teach obtaining the height of the obstacle on the road surface in the image data in response to the distance from the forward vehicle that exceeds the reference distance.
In the same field of endeavor, Heim teaches obtaining the height of the obstacle on the road surface in the image data in response to the distance from the forward vehicle that exceeds the reference distance (see at least Heim P. [0013]: “One specific embodiment of the present invention is advantageous in which in the step of reading in, the parameter is read in by a radar sensor, in particular a distance of the object from the vehicle being read in as the parameter. Such a specific embodiment of the present invention offers the advantage that a radar sensor which is in most cases already integrated as standard in modern vehicles provides very precise information in particular about the distance of the object from the vehicle, so that the determination of the height profile may also be ascertained very precisely.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle of Maucher with the distance-based obstacle height detection of Heim in order to precisely ascertain road and object height profiles using radars or other sensors which are already common to most vehicles (Heim P. [0013] and [0014]).

Regarding claim 15, Maucher teaches the method of claim 14.
Maucher further teaches further comprising:
when a predetermined time has elapsed from the time of outputting the deceleration guide information, identifying the reference height corresponding to the driving speed again when the predetermined time has elapsed (see at least Maucher P. [0009], [0012], and [0034] as applied to claims 1 and 2 above *Examiner notes that the above two limitations are inclusive of a system which has identified an obstacle and is slowing down in response as disclosed by Maucher. Examiner notes that it is common and well known in the art that vehicle ECUs and CPUs operate in clock cycles, and that it would therefore be common and well known for an autonomous driving system such as the one in Maucher to reassess an obstacle repeatedly after a predetermined time such as a number of CPU cycles. In this way, Examiner interprets that the disclosure of Maucher, as would be implemented using common and well known vehicle parts including CPUs, would be exemplary of the claimed limitation and obvious to one of ordinary skill in the art prior to the effective filing date of the invention.);
when the obtained height of the obstacle on the road surface is less than the identified reference height, stopping output of alarm information (see at least Maucher P. [0034]: “FIG. 2 shows, at different measuring times t, two schematic graphs of an ascertained ground profile including pothole S from FIG. 1, in order to illustrate the method according to one specific embodiment of the present invention. Vertical component z at different times t is shown in the graphs; the diagram on the left illustrating the measurement of pothole S from the point of view of autonomous or semiautonomous vehicle 2, and the graph on the right illustrating the perception of pothole S by vehicle traveling ahead 4.”; P. [0009]: “The method may be used by autonomous, semiautonomous and non-autonomous vehicles. For example, using at least one sensor, the ground profile may be determined for automatic emergency braking. In this instance, instead of influencing the autonomous or semiautonomous driving function, the method may also issue the driver a warning of driving over potholes at an excessive speed.”); and
when the obtained height of the obstacle on the road surface is greater than or equal to the identified reference height, controlling the operation of at least one of the suspension and the brake device (see at least Maucher P. [0012]: “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.”).

Regarding claim 18, Maucher teaches the method of claim 14.
Maucher further teaches wherein the outputting of the deceleration guide information comprises: outputting a warning sound for guiding a deceleration or lighting an indicator  (see at least Maucher P. [0014]: “Furthermore, the ascertained ground profile may be used in the manual, that is, neither autonomous nor semiautonomous, driving mode of a vehicle provided with autonomous or semiautonomous functionality, or in a vehicle not provided with autonomous or semiautonomous functionality, in order to generate warnings to the driver of particular ground profiles.”; *Examiner notes that while Maucher does not explicitly disclose a display or speaker, such devices are common and well known devices for providing warnings to a driver such as the warning recited in P. [0014] of Maucher.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maucher et al. (US 20190170511), hereinafter Maucher, in view of Levinson et al. (US 10486485), hereinafter Levinson.

Regarding claim 9, Maucher teaches a vehicle comprising:
an image sensor disposed at the vehicle so as to have a field of view of the outside of the vehicle, configured to capture image data (see at least Maucher P. [0011]: “With the aid of sensors typically present in driver assistance systems or systems for automated driving, in particular, sensors pointed in the direction of travel, the ground profile in front of the vehicle may be ascertained by the method of the present invention, in that measurements of the motion of vehicles traveling ahead are taken into consideration.”; P. [0026]: “According to a further exemplary embodiment of the method, the at least one sensor is a lidar device, a radar device or a camera.”);
a speed detector configured to detect a driving speed of the vehicle (Examiner notes that speed detectors, while not explicitly recited by Maucher, are common and well known in the art);
a controller including at least one processor configured to process the image data, wherein the controller is configured to: obtain a change amount of vertical movement of a forward vehicle in response to the processing of the image data (see at least Maucher P. [0015]: “According to one exemplary embodiment of the method, the independent motion of the at least one vehicle is ascertained, using at least one odometric measurement. For example, on the basis of acceleration sensors used in a vehicle, vertical motion models may be ascertained and utilized for correcting the measurement data. Consequently, the desired calculation or estimation of the ground profile is derived, by subtracting the interference signal in the form of the independent motion or natural vertical vibration, from the measured signal of the at least one vehicle traveling ahead.”), and obtain a height of an obstacle on a road surface corresponding to the obtained change amount (see at least Maucher Fig. 2; P. [0019]: “For example, an upper edge of the vehicle or a license plate of the at least one vehicle traveling ahead may be used as a reference point, as a function of a sensor used and a corresponding vertical scanning range. For example, a window edge or a roof edge of the vehicle traveling ahead may be used as a reference point. The feature that may be used is also a function of a distance from the at least one vehicle traveling ahead.”; P. [0020]: “In the determination of the ground profile, vehicles traveling ahead or adjacent vehicles in other traffic lanes may also be analyzed, using sensors. In this context, for example, vertical deflections of tires in the case of a corresponding arrangement of vehicles in adjacent traffic lanes may be used as reference points for calculating the ground profile over a wide area.”); and
output deceleration guide information when the obtained height of the obstacle on the road surface is greater than or equal to the reference height (see at least Maucher P. [0012]: “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.”).
Maucher does not explicitly teach a storage configured to store a reference height for each driving speed; and identify the reference height corresponding to the driving speed of the vehicle from the storage, and output deceleration guide information when the obtained height of the obstacle on the road surface is greater than or equal to the reference height.
In the same field of endeavor, Levinson teaches a storage configured to store a reference height for each driving speed (see at least Levinson Col. 4, lines 47-63: “The global map server may receive local height map data from multiple computing devices continuously or on a periodic schedule. The global map server may update the global height map based on the local height map data. In some examples, as will be described in detail below, the global map server may compare the local height map data to a relevant portion of the global height map to determine if there are differences between the two maps. The global map server may recognize differences in the deformations (e.g., change to deformation, removal of deformation, additional deformation perceived, etc.), and may update the global height map accordingly. For example, a first local height map may depict a speed bump present on a road. The global map server may identify the change to the road surface based on the newly installed speed bump. The global map server may update the global height map to depict the raised road surface caused by the speed bump.”); and
identify the reference height corresponding to the driving speed of the vehicle from the storage (see at least Levinson Col. 8, lines 55-67: “In the illustrative example, the computing device may evaluate the tracks 104 a distance D from the vehicle to identify deformations 108. The distance D of the track 104 may be determined based on a trajectory, course, and/or a speed of the vehicle 102. For example, a computing device may evaluate the tracks 104 of vehicle 102 traveling 30 miles per hour (MPH) out to a distance of 50 feet on the global height map to determine if a deformation exists relative to one of the tracks 104.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle with road height detection and vehicle speed control based on road height detection of Maucher with the reference height determination of Levinson in order to negate the effects of accelerations and/or decelerations due to road roughness and optimize ride comfort for occupants (Levinson Col. 5, lines 60-67, Col. 6, lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stein et al. (US 20130141580) discloses capturing two image frames in a field of view of a camera e.g. wide video graphics array (WVGA) camera, or image sensor (12) of a driver assistance system, where the camera is operatively connectable to a processor. Image motion between respective images of the road is processed, where the images of the road are derived from the two image frames. The vertical contour of the road is estimated using a road surface model of the road. The deviation in the vertical contour is computed from the road surface model. Bauer (US 20090312906) discloses an .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662